DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 7 September 2022.  Claims 1, 2 and 5 been amended.  Claims 1-5 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, pg. 6, filed 7 September 2022, with respect to objected claims 1, 2 and 5 have been fully considered and are persuasive in light of the claims amendments filed on 7 September 2022.  The objections of claims 1, 2 and 5 have been withdrawn. 

Applicant’s arguments, see Remarks, pgs. 6-7, filed 7 September 2022, with respect to rejected claims 1-5 under 35 U.S.C. 101 have been fully considered and are persuasive in light of the claims amendments filed on 7 September 2022.  The rejections of claims 1-5 have been withdrawn. 

Claim 1 stands objected to and claims 2-5 stand rejected under 35 U.S.C. 112(b). 

Examiner’s Note:  There is no Power of Attorney on file with the Office, thus a telephone call was not made to the Applicant to resolve the outstanding issues as set forth below.  The Applicant is encouraged to review MPEP 402.02(a) pertaining to appointment of a power of attorney filed on or after September 16, 2012.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
	Claim 1 recites the grammatical error “using a power manager at least one of:” in line 20.    Suggested claim language: ‘”using a power manager to perform at least one of:  automatically powering …; and automatically switching …”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "said determination" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claims 3-5, dependent from claim 2, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 2.

Claim 1 recites “simulating based at least in part on the mission plan and the plurality of energy storage device identifications an available power for the mission;” in lines 16-17; and claim 2 recites “The non-transitory computer-readable medium according to claim 1, wherein said determining based at least in part on the mission plan and the plurality of energy storage device identifications an available power for the mission comprises determining based at least in part on the mission plan, the plurality of energy harvester identifications, and the plurality of energy storage device identifications the available power for the mission.” in lines 3-6.  Claim 1 recites obtaining an available power per a simulation using “at least in part on the mission plan and the plurality of energy storage device identifications” and claim 2 recites a disparate method of obtaining an available power per a determination using “at least in part on the mission plan, the plurality of energy harvester identifications, and the plurality of energy storage device identifications the available power for the mission”; hence claim 2 is rendered indefinite.  Suggested claim language for claim 2: “The non-transitory computer-readable medium according to claim 1, wherein the method further comprises:  said simulating … comprises simulating based …”.

Claims 3-5, dependent from claim 2, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 2.

Allowable Subject Matter
Claim 1 would be allowable if rewritten to overcome the objection set forth in this Office Action.  

Reasons for the Indication of Allowable Subject
The following is a statement of reasons for the indication of allowable subject matter:  Numerous U.S. Patent Publications and U.S. Patents; U.S. Patent Publication No. 2014/0152090 A1 discloses an operation and/or power of a plurality of energy loads and/or energy supplies configured to supply power to the energy loads that are managed in a coordinated manner; U.S. Patent Publication No. 2014/0183947 A1 discloses an apparatus and a method for managing energy harvested from one or more environmental sources and using the harvested energy to power an electronic device; and U.S. Patent No. 8,909,950 B1 discloses a method for power management comprising inferring a user behavior from an action, inferring a mission state from the action and an event, forecasting a forecasted action from the user behavior and the mission state and outputting an instruction to modify a power resource allocation based on the forecasted action. 

However, none of the prior art of record, alone or in combination, expressly teach or fairly suggest the combination of the specifics of scheduling at least one activity along at least one route based on a determined power requirement and simulated available power for a mission; and using a power manager to perform at least one of automatic powering of at least one time-varying power load and drawing power from at least one time-varying energy harvester based on at least one scheduled activity; and automatic switching between at least one energy storage device and the at least one time-varying energy harvester based on the scheduled at least one activity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to power/energy management and task systems.

U.S. Patent Publication No. 2007/0050225 A1 discloses an automated tool for scheduling tasks to be performed based on resources available in a constrained environment. 

U.S. Patent Publication No. 2017/0283024 A1 discloses a system for dynamically controlling an amount of electrical power drawn by loads of a system.

U.S. Patent Publication No. 2021/0110502 A1 discloses a system and method for describing, simulating, and/or optimizing spaceborne hardware systems.

WIPO Publication No. WO 2009/117364 discloses a method for determining a mission plan for a powered system when a desired parameter of the mission plan is unobtainable and/or exceeds a predefined limit. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117